Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 08/23/2022 in which claims 11-15 and 17-20 are pending ready for examination.

Allowable Subject Matter
Claims 11-15 and 17-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 11, none of the prior arts alone or in combination discloses A method for automated classification of a micro-object, the method comprising:
obtaining digital holographic data from a sample imaged in a common path shearing digital holographic microscope, the common path shearing digital holographic microscope including a laser source, a microscopic objective lens, a glass plate and an imaging device, the digital holographic data including a video hologram of at least one micro-object in the sample recorded over a pre-determined time period;

generating a plurality of 3D reconstructed height profiles of a micro-object in the video hologram, the plurality of 3D reconstructed height profiles obtained from a corresponding plurality of hologram frames spanning the pre-determined time period;
generating a 2D mean map of the 3D reconstructed height profiles of the micro-object, the 2D mean map generated by determining the mean height for each pixel of the plurality of 3D reconstructed height profiles over the pre-determined time period;
generating a 2D standard deviation map of the 3D reconstructed height profiles of the micro-object, the 2D standard deviation map generated by determining the standard deviation in height for each pixel of the plurality of 3D reconstructed height profiles over the pre-determined time period;
determining the standard deviation of the 2D mean map to generate a value for a first feature for the micro-object in the video hologram;
determining the standard deviation of the 2D standard deviation map to generate a value for a second feature for the micro-object in the video hologram;
determining optical flow vectors between 3D reconstructed height profiles corresponding to successive frames for each 3D reconstructed height profile after the first 3D reconstructed height profile;
determining the mean of the magnitude of the optical flow vectors over the pre- determined time period;
determining the standard deviation of the mean of the magnitude of the optical flow vectors of the plurality of 3D reconstructed height profiles over the pre-determined time period to generate a value for a third feature for the micro-object in the video hologram;
determining whether the micro-object belongs to a particular type of micro-object by applying a pre-trained classifier to the value of the first feature, the value of the second feature and value of the third feature; and
based on the determination, saving an indication of whether the micro-object belongs to a particular type of micro-object.
The closest prior art, Schuetze (DE 102005036326 A1) discloses Method for analyzing a biological object comprises recording a digital holographic micro-interferometric image of the object and analyzing the object by evaluating the image. Schuetze does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 11; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured
Claims 12-15 and 17-20 are allowed due to their dependency of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 08/23/2022, with respect to claims 11-15 and 17-20 they have been fully considered and are persuasive.  The 35 USC § 101/103 rejection of claims 11-15 and 17-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886